internal_revenue_service number release date index number ------------------------------------- ---------------------------------- ------------------------------------------- ---------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no -------------- telephone number ---------------------- refer reply to cc psi b04 plr-103331-19 date july legend decedent spouse sibling accountant trust_beneficiary beneficiary beneficiary beneficiary beneficiary date date date dear ---------------- --------------------------------------------------- ------------------------ -------------------------------- ---------------------------- ---------------------------------------------------------------------- ------------------------------ ---------------------------- ------------------------ ---------------------- ------------------------ ------------------- --------------------------- ------------------ this letter responds to a letter from your authorized representative dated date requesting a ruling that a qualified_terminable_interest_property qtip_election does not apply with respect to a certain trust and for an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to sever a_trust into an exempt trust and a non-exempt trust and make a reverse_qtip_election under sec_2652 of the internal_revenue_code for the exempt trust the facts and representations submitted are summarized as follows plr-103331-19 decedent created trust a revocable_trust on date trust was amended on date decedent died on date survived by spouse sibling and other relatives at decedent’s death trust became irrevocable and the assets of trust were distributed to trusts created pursuant to article iii of trust under article iii of trust the trustee is empowered to divide the property of trust into two trusts trust a and trust b article iii section a establishes trust a_trust a is to be funded with all assets of trust not allocated to trust b under the terms of trust a spouse will receive all of the income on a monthly or quarterly basis the trustee of trust a has the sole discretion to distribute so much of the principal of trust a to or for the benefit of spouse as may be necessary for spouse’s health maintenance and support upon the death of spouse all of the assets of trust a shall be distributed to trust b to be added to and administered as a part thereof article iii section b establishes trust b pursuant to a formula_clause trust b is to be funded with the maximum amount of money and property which may be allocated to trust b without creating a federal estate_tax in decedent’s estate after considering the applicable credit against federal gift and estate_tax and any state death_tax credits under the terms of trust b the trustee is required to distribute all of the income to spouse on a monthly or quarterly basis in addition to the income the trustee has discretion to distribute so much of the principal of trust b to or for the benefit of spouse in such amounts as may be necessary for spouse’s health maintenance and support if decedent is survived by sibling decedent’s sister the trustee is required to distribute a specified amount to sibling on an annual basis in monthly or quarterly installments so long as sibling shall live upon the death of sibling if sibling survives spouse the assets of trust b will be distributed in equal shares to beneficiary beneficiary beneficiary beneficiary and beneficiary pursuant to article vi section w the trustee has the power to divide any trust into separate shares or separate trusts or to create separate trusts provided they are administered under the same terms as the initial trust or trust’s share the trustee has the further power to divide any property in any trust held under trust with an inclusion_ratio of neither one nor zero into two separate trusts representing two fractional shares of the property being divided one to have an inclusion_ratio of one and the other to have an inclusion_ratio of zero spouse while serving as executor of decedent’s estate hired accountant to prepare decedent's form_706 united_states estate and generation-skipping_transfer_tax return accountant prepared and timely filed the form_706 on form_706 accountant incorrectly made a qtip_election with respect to the entire value of trust instead of just trust a furthermore accountant did not attach schedule r and thus was not able to make a reverse_qtip_election over trust a or divide trust a into gst exempt and gst non-exempt trusts plr-103331-19 you have requested the following rulings that the qtip_election is void with respect to trust b for an extension of time under sec_301_9100-3 to sever trust a into gst exempt and gst non-exempt trusts pursuant to sec_26_2654-1 of the generation-skipping_transfer_tax regulations for an extension of time under sec_301_9100-3 to make a reverse_qtip_election under sec_2652 with respect to the gst exempt portion of trust a law and analysis sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall except as limited by sec_2056 be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property which passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate sec_2056 provides that in the case of qualified_terminable_interest_property for purposes of sec_2056 such property shall be treated as passing to the surviving_spouse and for purposes of sec_2056 no part of such property shall be treated as passing to any person other than the surviving_spouse sec_2056 defines the term qualified_terminable_interest_property as property i which passes from the decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life as defined in sec_2056 and iii to which an election under sec_2056 applies sec_2056 provides that the surviving_spouse has a qualifying_income_interest_for_life if i the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals or has a usufruct interest for life in the property and ii no person has a power to appoint any part of the property to any person other than the surviving_spouse sec_2056 provides that an election under sec_2056 with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 such an election once made shall be irrevocable plr-103331-19 sec_20_2056_b_-7 of the estate_tax regulations provides that the qtip_election may relate to all or any part of property that meets the requirements of sec_2056 provided that any partial election must be made with respect to a fractional or percentage share of the property the fraction or percentage may be defined by a formula sec_20_2056_b_-7 provides that in general a_trust may be divided into separate trusts to reflect a partial election that has been made or is to be made if authorized under the governing instrument or otherwise permissible under local law any such division must be accomplished no later than the end of the period of estate administration if at the time of the filing of the estate_tax_return the trust has not yet been divided the intent to divide the trust must be unequivocally signified on the estate_tax_return sec_20_2056_b_-7 provides that in general the election referred to in sec_2056 and v is made on the return of tax imposed by sec_2001 or sec_2101 for purposes of this paragraph the term return of tax imposed by sec_2001 means the last estate_tax_return filed by the executor on or before the due_date of the return including extensions or if a timely return is not filed the first estate_tax_return filed by the executor after the due_date sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 provides that the term generation-skipping_transfer means a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate sec_2641 provides that the term applicable_rate means with respect to any gst transfer the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2631 as in effect on date provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption amount which may be allocated by such individual or his executor to any property with respect to which the individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 provides that in general any portion of an individual’s gst_exemption which has not been allocated within the time prescribed by sec_2632 shall be deemed to be allocated as follows a first to property which is the subject of a direct_skip occurring at such individual’s death and b second to trusts with respect to plr-103331-19 which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after such individual’s death sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that a decedent’s unused gst_exemption is automatically allocated on the due_date for filing the form_706 or form 706na to the extent not otherwise allocated by the decedent’s executor on or before that date unused gst_exemption is allocated pro_rata subject_to the rules of sec_26_2642-2 on the basis of the value of the property as finally determined for purposes of chapter chapter value first to direct skips treated as occurring at the transferor’s death the balance if any of unused gst_exemption is allocated pro_rata subject_to the rules of sec_26_2642-2 on the basis of the chapter value of the nonexempt_portion of the trust property to trusts with respect to which a taxable_termination may occur or from which a taxable_distribution may be made no automatic allocation of gst_exemption is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of any gst with respect to the trust the automatic allocation is irrevocable sec_2642 provides that generally the inclusion_ratio with respect to any property transferred in a gst is the excess of one over the applicable_fraction determined for the trust sec_2642 provides that in general the applicable_fraction is a fraction the numerator of which is the amount of the gst_exemption allocated to the trust and the denominator of which is the value of the property transferred to the trust reduced by the sum of any federal estate_tax or state death_tax actually recovered from the trust attributable to such property and any charitable deduction allowed under sec_2055 or sec_2522 with respect to such property sec_2652 provides that for purposes of chapter the term transferor means a in the case of any property subject_to the tax imposed by chapter the decedent and b in the case of any property subject_to the tax imposed by chapter the donor an individual shall be treated as transferring any property with respect to which such individual is the transferor sec_2652 provides in pertinent part that in the case of any trust with respect to which a deduction is allowed to the decedent under sec_2056 the estate of the decedent may elect to treat all of the property in such trust for gst tax purposes as if the election to be treated as qualified_terminable_interest_property had not been made reverse_qtip_election sec_26_2652-2 provides in part that a reverse_qtip_election is not effective unless it is made with respect to all of the property in the trust to which the qtip_election applies sec_26_2652-2 provides that an election under sec_2652 is made on the return on which the qtip_election is made sec_26_2654-1 provides in part that the severance of a_trust that is included in the transferor’s gross_estate or created under the transferor’s will into two plr-103331-19 or more trusts is recognized for purposes of chapter if the trust is severed pursuant to a direction in the governing instrument providing that the trust is to be divided upon the death of the transferor and the terms of the new trusts provide in the aggregate for the same succession of interests and beneficiaries as are provided in the original trust instrument and the severance occurs prior to the date prescribed for filing the federal estate_tax_return including extensions actually granted for the estate of the transferor and the new trusts are severed on a fractional basis sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose date is prescribed by a regulation and not expressly provided by statute requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election in this case the language of trust as it pertains to trust b provides that the trustee is to distribute a specified amount of trust b corpus to sibling monthly or quarterly as a result trust b does not provide a qualifying_income_interest_for_life to spouse for purposes of sec_2056 the qtip_election made on form_706 was therefore erroneously made accordingly based on the facts submitted and the representations made we conclude that the qtip_election made with respect to trust b is void furthermore since the qtip_election did not apply to trust b decedent’s available gst_exemption is automatically allocated to trust b based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore the executor of decedent’s estate is granted an extension of time of days from the date of this letter to sever trust a into gst exempt and gst non-exempt trusts and to make a reverse_qtip_election with respect to the gst exempt trust upon making this election decedent’s available gst_exemption after taking into account the allocation to trust b will be automatically allocated to the gst exempt portion of trust a these elections plr-103331-19 should be made on a supplemental form_706 filed with the kansas city service_center at the following address department of the treasury internal_revenue_service center kansas city mo a copy of this letter should be attached to the supplemental form_706 a copy is enclosed for this purpose in accordance with the power_of_attorney on file with this office we have sent a copy of this letter to your authorized representatives except as expressly provided herein we neither express nor imply any opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely associate chief_counsel passthroughs and special industries by leslie h finlow leslie h finlow senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
